                          Case 20-12168-CSS              Doc 293-1          Filed 10/20/20         Page 1 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                            Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                          Case No. 20-12168 (CSS)

                                                Debtors.                       (Jointly Administered)

                                                                               Hearing Date:
                                                                               November 3, 2020 at 12:00 p.m. (ET)

                                                                               Obj. Deadline:
                                                                               October 27, 2020 at 4:00 p.m. (ET)

                                                      NOTICE OF MOTION

         TO:          (I) THE U.S. TRUSTEE; (II) COUNSEL TO THE COMMITTEE; (III) COUNSEL TO
                      THE DIP LENDER; (IV) COUNSEL TO THE TACIT; (V) THE UNITED STATES
                      ATTORNEY’S OFFICE FOR THE DISTRICT OF DELAWARE; (VI) THE INTERNAL
                      REVENUE SERVICE; (VII) THE UNITED STATES SECURITIES AND EXCHANGE
                      COMMISSION; (VIII) THE STATE ATTORNEYS GENERAL FOR ALL STATES IN
                      WHICH THE DEBTORS CONDUCT BUSINESS; (IX) ALL KNOWN HOLDERS OF
                      LIENS, ENCUMBRANCES, AND OTHER CLAIMS SECURED BY THE DEBTORS’
                      ASSETS; AND (X) ANY PARTY THAT HAS REQUESTED NOTICE PURSUANT TO
                      BANKRUPTCY RULE 2002.

                        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
         possession (collectively, the “Debtors”) have filed the attached Debtors’ Motion for Entry of an
         Order (I) Approving the Adequacy of the Disclosure Statement on an Interim and Final Basis,
         (II) Scheduling a Combined Disclosure Statement Approval and Plan Confirmation Hearing,
         (III) Shortening Certain Notice Periods and Establishing Related Procedures, (IV) Approving the
         Solicitation and Notice Procedures, (V) Approving the Combined Hearing Notice, and (VI)
         Granting Related Relief (the “Motion”).

                         PLEASE TAKE FURTHER NOTICE that any objections or responses to the
         relief requested in the Motion must be filed on or before October 27, 2020 at 4:00 p.m. (ET) (the
         “Objection Deadline”) with the United States Bankruptcy Court for the District of Delaware, 824
         N. Market Street, 3rd Floor, Wilmington, Delaware 19801. At the same time, copies of any


         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
         https://dm.epiq11.com/TownSports, or by contacting the proposed undersigned counsel for the Debtors.
27205887.5
                     Case 20-12168-CSS        Doc 293-1     Filed 10/20/20        Page 2 of 3




         responses or objections to the Motion must be served upon the proposed undersigned counsel to
         the Debtors so as to be received on or before the Objection Deadline.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
         THE MOTION WILL BE HELD ON NOVEMBER 3, 2020 AT 12:00 P.M. (ET) BEFORE THE
         HONORABLE CHRISTOPHER S. SONTCHI IN THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 5TH FLOOR,
         COURTROOM NO. 6, WILMINGTON, DELAWARE 19801.

                  PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR
         RESPONSES TO THE MOTION ARE TIMELY FILED AND RECEIVED IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED THEREIN WITHOUT FURTHER NOTICE OR A HEARING.

                                  [Remainder of page intentionally left blank.]




27205887.5


                                                       2
                    Case 20-12168-CSS    Doc 293-1     Filed 10/20/20     Page 3 of 3




         Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                October 20, 2020
                                        /s/ Travis G. Buchanan
                                        Robert S. Brady (No. 2847)
                                        Sean T. Greecher (No. 4484)
                                        Travis G. Buchanan (No. 5595)
                                        Allison S. Mielke (No. 5934)
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Email: rbrady@ycst.com
                                                sgreecher@ycst.com
                                                tbuchanan@ycst.com
                                                amielke@ycst.com

                                        and

                                        KIRKLAND & ELLIS LLP
                                        Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                        Derek I. Hunter (admitted pro hac vice)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Email: nicole.greenblatt@kirkland.com
                                               derek.hunter@kirkland.com

                                        KIRKLAND & ELLIS LLP
                                        Mark McKane, P.C. (admitted pro hac vice)
                                        555 California Street
                                        San Francisco, CA 94104
                                        Telephone: (415) 439-1400
                                        Email: mark.mckane@kirkland.com

                                        KIRKLAND & ELLIS LLP
                                        Joshua M. Altman (admitted pro hac vice)
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone: (312) 862-2000
                                        Email: josh.altman@kirkland.com

                                        Proposed Counsel to the Debtors
                                        and Debtors in Possession




27205887.5


                                                  3
